        Case 1:19-cv-06704-PGG Document 25 Filed 09/10/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DOMINION CAPITAL LLC,

                             Plaintiff,
                                                                  ORDER
             V.
                                                              19 Civ. 6704 (PGG)
SHIFTPIXY, INC.,

                             Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the following schedule will apply to Plaintiffs

motion for summary judgment:

   •   Plaintiffs motion is due by September 17, 2019;

   •   Defendant's opposition is due by October 1, 2019;

   •   Plaintiffs reply, if any, is due by October 7, 2019.

Dated: New York, New York
       September )t), 2019
                                                     SO ORDERED.



                                                    Paul G. Gardephe
                                                    United States District Judge
